          Case 6:20-po-00044-JDP Document 12 Filed 08/31/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     EDWARD PALEN
 7
 8                                     IN THE UNITED STATES DISTRICT COURT

 9                                    FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                        Case No. 6:20-po-00044

12                            Plaintiff,               STIPULATION TO ADVANCE MOTION
                                                       HEARING
13    vs.
                                                       Date: September 1, 2020
14    EDWARD PALEN,                                    Time: 10:00 a.m.
                                                       Judge: Hon. Jeremy D. Peterson
15                           Defendant.

16
17             The parties, through their respective counsel, Sean Anderson, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for
19   the defendant, Edward Palen, hereby stipulate and jointly move this Court to advance Mr.
20   Palen’s appearance from September 18, 2020 until September 1, 2020.
21             On July 7, 2020 this court set a motion schedule with and hearing on September 18, 2020.
22   In the interim the parties reached a settlement, the signed plea agreement to be filed under separate
23   cover. The parties respectfully move the court to advance Mr. Palen’s case for a change of plea.
24   //
25   //
26   //
27   //
28   //

     ddA
       Palen-Stipulation to Advance                     -1-
        Case 6:20-po-00044-JDP Document 12 Filed 08/31/20 Page 2 of 3


 1                                       Respectfully submitted,

 2                                       McGREGOR SCOTT
                                         United States Attorney
 3
 4   Dated: August 27, 2020              /s/ Sean Anderson
                                         SEAN ANDERSON
 5                                       Acting Legal Officer
                                         National Park Service
 6                                       Yosemite National Park

 7
 8   Dated: August 27, 2020              HEATHER E. WILLIAMS
                                         Federal Defender
 9
10                                       /s/ Benjamin A. Gerson
                                         BENJAMIN A. GERSON
11                                       Assistant Federal Defender
                                         Attorney for Defendant
12                                       EDWARD PALEN

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Palen-Stipulation to Advance        -2-
        Case 6:20-po-00044-JDP Document 12 Filed 08/31/20 Page 3 of 3


 1                                              ORDER

 2             Good cause appearing, the above stipulation to advance case 6:20-po-00044 to September

 3   1, 2020 is hereby accepted and adopted as the order of this court.

 4
 5   IT IS SO ORDERED.

 6
 7   Dated:         August 27, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Palen-Stipulation to Advance                  -3-
